           Case 5:15-cv-01824-BLF Document 419 Filed 01/18/19 Page 1 of 2



 1   Thomas M. McInerney, CA Bar No. 162055         SMITH PATTEN
     tmm@ogletreedeakins.com                        Dow W. Patten (SBN: 135931)
 2   Brian D. Berry, CA Bar No. 229893              dow@smithpatten.com
     brian.berry@ogletreedeakins.com                888 S. Figueroa St., Suite 2030
 3   OGLETREE, DEAKINS, NASH,                       Los Angeles, CA 90017
       SMOAK & STEWART, P.C.                        Telephone (415) 402-0084
 4   Steuart Tower, Suite 1300                      Facsimile (415) 520-0104
     One Market Plaza
 5   San Francisco, CA 94105                        Attorney for Plaintiff
     Telephone:    415.442.4810                     ROBERT HEATH
 6   Facsimile:    415.442.4870
 7   A. Craig Cleland, pro hac vice
     craig.cleland@ogletreedeakins.com
 8   OGLETREE, DEAKINS, NASH,
       SMOAK & STEWART, P.C.
 9   191 Peachtree St., NE., Ste. 4800
     Atlanta, GA 30303
10   Telephone:    404.881.1300
     Facsimile:    404.870.1732
11
     Attorneys for Defendant
12   GOOGLE LLC
13

14                              UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16

17   ROBERT HEATH, on behalf of himself             Case No. 5:15-cv-01824-BLF

18   and
                                                    JOINT STATUS REPORT REGARDING
19   CHERYL FILLEKES, on behalf of herself and      SETTLEMENT OF PLAINTIFF
     others similarly situated,                     ROBERT HEATH’S INDIVIDUAL
20                                                  CLAIMS
             v.
21
     GOOGLE LLC., a Delaware limited liability      Complaint Filed: April 22, 2015
22   company,                                       Trial Date:      April 1, 2019

23                 Defendant.

24

25

26

27

28

                                                                  Case No. 5:15-cv-01824-BLF
       JOINT STATUS REPORT REGARDING SETTLEMENT OF PLAINTIFF HEATH’S INDIVIDUAL CLAIMS
         Case 5:15-cv-01824-BLF Document 419 Filed 01/18/19 Page 2 of 2




 1          Defendant Google LLC (“Google”) and Plaintiff Robert Heath submit this Joint Status
 2   Report Regarding Settlement of Plaintiff Robert Heath’s individual claims.
 3          Google and Plaintiff Heath executed a settlement agreement on December 20, 2018, at a
 4   Settlement Conference conducted by Magistrate Judge Ryu.
 5          Google is currently processing the payment to satisfy its payment obligation under the
 6   terms of the settlement, and it expects to make payment shortly. The parties will enter a voluntary
 7   dismissal promptly after Google delivers payment.
 8
 9   DATED: January 18, 2019                           OGLETREE, DEAKINS, NASH, SMOAK &
                                                       STEWART, P.C.
10

11                                                     By:    /s/ Brian D. Berry
                                                             Thomas M. McInerney
12                                                           A. Craig Cleland
                                                             Brian D. Berry
13
                                                       Attorneys for Defendant GOOGLE LLC
14

15   DATED: January 18, 2019                           SMITH PATTEN
16
                                                       By:    /s/ Dow W. Patten
17                                                           Dow W. Patten
18
                                                       Attorneys for Plaintiff
19                                                     ROBERT HEATH
20

21

22                                     SIGNATURE ATTESTATION
23          Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
24   document has been obtained from the other signatories.
25
     DATED: January 18, 2019                            By: /s/ Brian D. Berry
26

27

28
                                             1                    Case No. 5:15-cv-01824-BLF
       JOINT STATUS REPORT REGARDING SETTLEMENT OF PLAINTIFF HEATH’S INDIVIDUAL CLAIMS
